DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 26 depend on claim 21 and recite the limitation "the bubble column reactor."  There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, claims 25 and 26 will be treated as depending on claim 24.
Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 23 depends on claim 21. Claim 21 requires an anaerobic digester to provide anaerobic digester effluent to the aeration reactor. That is, “an aeration reactor  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 15, 18 and 20-26 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Jiang et al. (US 2009/0206028) in view of Nguyen et al. (Anaerobic digestion of municipal solid waste as a treatment prior to landfill).
Regarding claims 14, 15, 18 and 21-24 Jiang teaches an economical, integrated system works in series with anaerobic digestion of animal waste to recover nitrogen and phosphorous, while also scrubbing the produced biogas (abstract). Jiang teaches that said system has an anaerobic digester where animal waste is anaerobically digested to form raw biogas and AD effluent (¶ 0025 and Fig 1)
Jiang also teaches a reactor (¶ 0050, see reactor 248 of Fig 5) where high pH effluent is exposed to impure biogas. The impure biogas is bubbled (reads on claims 18 and 24) through the effluent which removed impurities such as CO2 and H2S from the biogas by absorption into the effluent (¶ 0028, 0050, and 0053). This bubbling process 
Jiang also teaches a settling tank (see 214 of Fig 5) where the mixture flows to the settling tank via gravity (¶0058) from the reaction chamber 206 (¶0058 and Fig 5; reads on the claimed “effluent pit”). The effluent is provided from an aeration reactor (Figs 1; 5).
Jiang is silent with regards to the biogas for collecting the treated biogas, however Jiang teaches that the biogas can be further reduced if it passes through lime settling solid (¶0066) and that it can be used in engines (¶ 0028) which dictates collecting the biogas into some type of a vessel. Therefore, it would have been obvious to one of ordinary skill in the art to collect the treated biogas in a vessel. 
Jiang teaches that the storage tank (see ¶0057 and 200 of Fig 5), which temporarily stores the AD effluent 202 and equalizes the flow of the effluent (¶0057) is configured for hydraulic retention. ¶0057. While Jian is silent as to whether Jiang is configured to have a hydraulic retention time as claimed, one of ordinary skill in the art would have expected it that it does because to be able to deal with such viscous and dense animal waste of cows, which includes fiber separation. See, for example, ¶0050. Moreover, by the Applicant’s own admission, conventional anaerobic digesters are configured to have a hydraulic retention time. See ¶ 0102 of the published publication of the instant application (stating, “Conventional anaerobic digester systems also require proper design and sizing … [the] [s]izing requirements are based on hydraulic retention time (HRT) … where the operating temperature affects these sizing parameters.”) As such, even if Jiang does not teach that the AD is configured to have the claimed HRT, it would have been obvious to one of ordinary skill in the art to include one since it is conventional knowledge known in the art. 
Jiang is silent with regards to the aeration reactor.

With regards to claims 20 and 26, Jiang teaches a biogas to liquid ratio of more than 15. (¶ 0051), which renders the claim obvious over the prior art as it’s been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05.I). In this case, Jiang teaches that the ratio is more than 15/1, which reads on the claimed ratios of 20-30/1, which overlaps with the range taught be Jiang. Thus the claim is obvious over the prior art. 
Claims 19 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Jiang in view of Nguyen and further view of Khan et al. (US 2002/0071805).
Regarding claims 19 and 25, the teachings of Jiang in view of Nguyen are as set above. Jiang in view of Nguyen are silent with regards to the claimed sparger. 
Khan teaches a reactor for counter-current chlorination of a descending slurry of carbonates and bicarbonates inside a cylindrical tower (example 1), wherein a chlorine gas is fed into the reactor through a gas sparger placed at the bottom of the reactor (example 1). It would have been obvious to one of ordinary skill in the art to modify the teachings of Jiang by adding a sparger at the bottom of the reactor to provide fine bubbles of the 
Response to Arguments
Applicant's arguments filed on 04/29/2021 (“Remarks”) have been fully considered but they are not persuasive. 
Applicant points to the rationale to combine the primary reference, Jiang et al., with the secondary reference, Nguyen et al., which is to “improve methanogenesis” and argues that the claimed micro aerators are in the aeration reactor which is at a different stage where methanogenesis is already completed. Remarks at 6. Applicant also argues that the claimed micro aerators are in required to be in the aeration reactor, which is not taught by Nguyen since Nguyen teaches that the micro-aerators are in the anaerobic digester, not an aeration reactor. Id. Applicant then concludes that “Nguyen teaches away from the claimed system.” Id. at 7. 
In other words, the Applicant is arguing that one of ordinary skill in the art combining Jiang and Nguyen would not arrive at the claimed invention (i.e., a system that includes an AD which produces an anaerobic digester effluent, the effluent is received by an effluent pit, which then makes its way to an aeration reactor which comprises micro-aerators) because the person of ordinary skill in the art would ONLY modify Jiang to include Nguyen’s micro aerators in the AD and not in a aeration reactor. 
This argument is unpersuasive. As an initial point, the rationale for combining Nguyen’s teachings with Jiang has been updated to present a more accurate rationale for combining the references. Supra, at p5. Nguyen explicitly teaches that micro-aeration is employed to optimize the hydrolysis/acidification process at ambient temperature. See st col, amongst other sections). In Jiang, the dewatering step is necessary to increase the liquid volume for ammonium nitrogen recovery (see, e.g., ¶0059), where the resulting leachate is added to the effluent leaving reaction 206 and going to settling 214 (see Fig 5) to further separate the solid from the liquid as mentioned above. More specifically, this entire process takes place well after the AD step is completed. See Fig 5. 
As such, in combining Nguyen’s teachings with Jiang, one of ordinary skill in the art would have found it obvious to add the micro-aeration before the leachate is recycled into the settling tank 214 of Jiang to optimize the hydrolysis process at an ambient temperature as taught by Nguyen. See section 2.2. Hydrolysis, after all, is not a step specifically tied to anaerobic digestion as can be seen in Jiang.  Accordingly, Applicant’s arguments are unpersuasive and the claimed invention is not patentable in view of the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736